Citation Nr: 0120402	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  94-26 971	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, claimed as a neck disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from February 16, 1994 to 
March 14, 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center in Philadelphia, Pennsylvania 
(RO).  


FINDINGS OF FACT

1.  A fracture of the left clavicle was clinically noted on 
the veteran's examination prior to service entrance.  

2.  Without good cause, the veteran failed to report for 
several VA examinations scheduled to determine the current 
extent of his left shoulder disability and whether such 
disability worsened during service beyond its expected 
natural course.

3.  Without good cause, the veteran failed to respond to 
requests by the RO for information and provide authorization 
necessary for the RO to obtain additional evidence to 
determine the current extent of his left shoulder disability 
and whether such disability worsened during service beyond 
its expected natural course.

4.  The current evidence of record does not demonstrate that 
the veteran's preexisting left shoulder disorder increased in 
overall severity during service.


CONCLUSION OF LAW

The veteran's preservice left shoulder disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.306, 3.655 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a determination is 
necessary as to the potential for prejudice to the veteran 
were the Board to proceed to consider the merits of the 
veteran's claim regarding entitlement to service connection 
for a left shoulder disability.  While it is apparent that 
the RO has not yet considered whether any additional 
notification or development actions are required under the 
Veterans Claims Assistance Act of 2000 in regard to these 
issues, the veteran and his representative have been informed 
of the law and regulations governing the granting of service 
connection for his left shoulder disability in a July 1994 
statement of the case and in subsequent supplemental 
statements of the case.  Attempts have also been made to 
schedule the veteran for a VA examination of his left 
shoulder, but he has repeatedly and without good cause failed 
to report for any of these examinations.  In addition, the RO 
has repeatedly contacted the veteran and asked to provide 
information in regard to additional evidence from private 
health care providers which could be relevant to his claim, 
but he has failed to provide the authorization necessary for 
any attempt by the VA to obtain this evidence.  The Board 
therefore concludes that no further action by the RO is 
required in regard to this claim under the Veterans Claims 
Assistance Act of 2000.  The Board will therefore proceed to 
consider the veteran's claim for service connection for a 
left shoulder disability, also claimed as a neck disability 
on the basis of the evidence currently of record.  

I. Factual Basis  

On the veteran's December 1993 examination prior to service 
enlistment, a fracture of the left clavicle was noted on 
clinical evaluation.  It was noted that he had fractured his 
collarbone in 1992.  Review of the service medical records 
reveals that the veteran was seen on February 18, 1994, with 
complaints of neck and shoulder pain while doing push-ups.  A 
provisional diagnosis was cervical sprain /contusion to 
clavicle.  Initial evaluation revealed full active and 
passive range of left shoulder motion.  A service medical 
board report dated on February 22, 1994, indicated that the 
veteran had been complaining of pain in the left shoulder 
while in the reception station and reported that he fractured 
his left clavicle about a year earlier.  The veteran stated 
that he was unable to do push-ups or strenuous activity.  A 
physical evaluation showed marked deformity of the left 
clavicle with some questionable tenderness over this 
deformity.  An x-ray showed a well-healed fracture with 
malunion of the left clavicle.  It was noted that the veteran 
did not meet the standards for enlistment.  The veteran was 
placed on a medical profile for three weeks and discharged 
from service on March 14, 1994, because of a preexisting 
clavicle fracture.  

In an April 1994 statement, J. Mlodzinski, D.C., reported 
that he had treated the veteran in late March 1994 for 
complaints of left upper neck and trapezius since doing push-
ups in the military.  Dr. Mlodzinski provided treatment for 
muscle spasms, secondary to cervical strain/sprain.  

During a personal hearing before the RO in November 1999, the 
veteran said that he originally injured his left shoulder in 
a preservice football game.  After that injury, he wore his 
arm in a sling for about six weeks, after which he had no 
further difficulties with his shoulder until he went into 
service.  The veteran said that he began to have pain in the 
neck and left shoulder after he performed push-ups during 
basic training.  He also said that his shoulder "popped 
out" on him during service, after which his left arm was 
again placed in a sling and he was provided with medication.  
It was also reported that the veteran's left arm was so 
painful at the time of service discharge that he went to a 
doctor within a week of his return to civilian life.  He said 
that he received treatment and physical therapy for his left 
arm and shoulder twice weekly for the next six months.  The 
veteran said that he continued to have pain in his left arm 
thereafter, for which he took Motrin.  The veteran testified 
that his left arm had been evaluated by a doctor at his place 
of employment a few months prior to the hearing.  

In the Board's remand of July 2000, the RO was instructed to 
contact the veteran and obtain information and any necessary 
authorizations regarding treatment for his current left 
shoulder disability by any health care providers.  The 
veteran was then to be afforded a VA orthopedic examination 
to determine the nature, extent, and etiology of his left 
shoulder disability.  In particular, the examining physician 
was to express a medical opinion as to whether it was at 
least as likely as not that the veteran's preservice left 
shoulder disability worsened during service beyond its 
expected natural progress.  

Pursuant to the Board's July 2000 remand, the RO sent the 
veteran letter in July 2000 asking him to provide the names 
and addresses of all health care providers, both VA and non-
VA, who had treated him for his left shoulder disability 
since service discharge.  A VA Form 212-4142 was enclosed so 
that the veteran could authorizes the VA to obtain any 
clinical records from non-VA health care providers.  Since 
the veteran did not respond this communication, the RO sent 
the veteran a similar letter in October 2000.  No response 
from the veteran was ever received.  

As directed by the Board in July 2000, the RO scheduled the 
veteran for a VA examination in December 2000 to ascertain 
the etiology of his current left shoulder disability.  The 
record contains a computer-generated document that indicates 
that the veteran failed to report for this examination.  In a 
February 2001 letter, the RO informed the veteran of the need 
for him to report for a VA examination in connection with the 
current claim.  He was again scheduled for a VA examination 
in March 2001.  The record contains a computer-generated 
document that indicates that the veteran failed to report for 
this examination.  

II. Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  38 U.S.C.A. §§  1111, 1137 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

When entitlement to service connection for a disability based 
on an original claim cannot be established without a VA 
examination and the veteran, without good cause, fails to 
report for such an examination, the veteran's claim for 
service connection shall be adjudicated on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  As the veteran 
has repeatedly failed to report for VA examinations necessary 
to ascertain the etiology of any current left shoulder 
disability.  Since that is the case, and since the current 
claim for service connection for a left shoulder disability, 
also claimed as a neck injury, is an original claim for 
service connection, the provisions of 38 C.F.R. § 3.655(b) 
mandate that this claim be adjudicated on the basis of the 
evidence currently of record.  

The current evidence indicates that a fracture of the left 
shoulder was clinically noted on the veteran's examination 
prior to service entrance.  Therefore, the presumption of 
soundness at service entrance does not apply in regard to the 
veteran's left shoulder disorder. 38 U.S.C.A. §§  1111, 1137.  
Since that is the case, service connection for the veteran's 
left shoulder disorder may only be granted if the evidence 
shows that this disorder increased in disability during such 
service, absent clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.

While the veteran's service medical records show that the 
veteran was seen during service for shoulder and neck pain 
following physical exercise during training, the Court has 
clarified that intermittent or temporary flare- ups during 
service of a preexisting injury or disease do not constitute 
aggravation.  Rather there must be a permanent increase in 
the underlying disability.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  There is no evidence of record that 
demonstrates that the symptomatology experienced after 
physical exercise in service constituted a permanent increase 
in the veteran's preexisting left shoulder disorder.  Indeed, 
an x-ray of the veteran's left shoulder performed during 
service showed that the veteran's fracture of the left 
clavicle with malunion was well healed and there is no 
evidence of any additional injury to the shoulder occurring 
during his brief period of service.  Therefore, based on a 
review of the currently available evidence, the Board 
concludes that no additional disability of the left shoulder 
was imposed on the veteran's preservice left shoulder 
disorder.  Therefore, since the evidence does not show that 
the veteran's preexisting left shoulder disorder was 
aggravated during service, service connection for this 
disability is not warranted.  Id.  


ORDER

Service connection for a left shoulder disability, also 
claimed as a neck disorder, is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

